Citation Nr: 0943898	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-02 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for the Veteran's service-connected bilateral 
hearing loss, prior to January 20, 2006.

2.  The propriety of the current ten percent rating assigned 
for the Veteran's service-connected bilateral hearing loss, 
effective January 20, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective August 26, 2004.  Following the 
Veteran's filing of a Notice of Disagreement, in April 2006, 
the RO increased the evaluation of the Veteran's bilateral 
hearing loss to 10 percent, effective January 20, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2009 written argument, the Veteran's 
representative reported that the Veteran's hearing has 
significantly worsened since the most recent VA examination, 
which was conducted in February 2006.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent, and severity of this 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

In remanding this matter, the Board points out that, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  As such, 
the VA examiner should be requested to comment on the 
functional effects the Veteran experiences as a result of his 
bilateral hearing loss.  

A July 2005 VA audiogram is of record; however, this report 
is in graph form only.  On remand the RO/AMC should make 
arrangements to have this graph interpreted.  Additionally, 
on remand, any recent VA treatment records pertaining to the 
Veteran's hearing loss should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records 
for hearing loss, including any copies 
of audiometric test results, from the 
Bay Pines, Florida, VA Medical Center, 
dated from February 2006, forward.  

2.  Then, schedule the Veteran for a VA 
audiological examination to assess the 
current severity of his bilateral 
hearing loss.  The examiner should be 
provided with and review the Veteran's 
claims folder in conjunction with the 
examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both 
ears.  

The examiner should also interpret the 
audiometer graph, dated July 21, 2005.  
The examiner should specifically report 
the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for both ears.  

The examiner should specifically comment 
on the effects of the Veteran's hearing 
loss on occupational functioning and 
daily activities.  All opinions must be 
supported by a clear rationale.

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

